Exhibit 10.32

 

SEVENTH AMENDMENT

OF THE

SKY FINANCIAL GROUP, INC. PROFIT SHARING, 401(K) AND ESOP PLAN

(As Amended and Restated Effective January 1, 2004)

 

WHEREAS, Sky Financial Group, Inc. (the “Company”) maintains the Sky Financial
Group, Inc. Profit Sharing, 401(k) and ESOP Plan (the “Plan”); and

 

WHEREAS, the Company has delegated authority to amend the Plan to the Sky
Financial Group, Inc. Benefit Plans Committee (the “Committee”), and the
Committee has determined that amendment of the Plan is necessary and desirable.

 

NOW, THEREFORE, pursuant to the power reserved to the Company by Section 10.01
of the Plan, and by virtue of the authority delegated to the Committee, the
Plan, as previously amended, is hereby further amended, effective as of January
1, 2005, by adding the following to the end of the second paragraph of Section
13.14 of the Plan:

 

“Notwithstanding the foregoing or the provisions of Section 2.01, no Employee of
Meyer & Eckenrode Investments, Inc. will be eligible to receive Profit Sharing
Contributions provided for under Section 3.04 of the Plan, unless such Employee
is scheduled to become an Employee of Sky Trust, N.A. on or around January 1,
2006.”

 

*        *        *

 

IN WITNESS WHEREOF, on behalf of the Committee, the undersigned Committee member
has executed this amendment this 30th day of December 2005.

 

SKY FINANCIAL GROUP, INC.

BENEFIT PLANS COMMITTEE

By:

 

/s/ Thomas A. Sciorilli

--------------------------------------------------------------------------------

Its:

 

Chief Human Resources Officer